Citation Nr: 0500046	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1989 to March 
1990, and from September 1990 to January 1993.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2003 rating action that denied service 
connection for an acquired psychiatric disorder.  A Notice of 
Disagreement was received in July 2003, and a Statement of 
the Case was issued in October 2003.  A Substantive Appeal 
was received in November 2003.

In August 2004, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While a chronic acquired psychiatric disorder was not 
shown in service, the veteran was treated for anxiousness and 
chronic excessive worry in service, and he currently has a 
diagnosis of generalized anxiety disorder.

3.  An uncontradicted VA medical opinion suggests that the 
veteran's psychiatric problems pre-existed service, but were, 
at least as likely as not, aggravated during, or as a result 
of, service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for generalized anxiety disorder, on 
the basis of aggravation, are met.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim, culminating in 
the grant of service connection, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim has been accomplished.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

A review of the available service medical records discloses 
that no entrance examination report is of record.  In June 
1992, the veteran was treated for complaints of nausea, body 
aches, fever, vomiting, diarrhea, dizziness, and 
lightheadedness, and he was referred for a mental health 
evaluation in September.  The veteran's mood was anxious on 
mental status evaluation in October.  On November 1992 
separation examination, the veteran gave a history of 
depression or excessive worry; the examiner noted a chronic 
history of excessive worry, and that the veteran was 
receiving mental health treatment for stress management.  The 
veteran was assessed as psychiatrically normal on actual 
separation examination. 

Post service, in connection with a  July 2002 VA psychiatric 
examination, the examiner reviewed the veteran's claims file 
and medical records, including records of recent VA 
psychiatric treatment.  The examiner noted that the veteran 
felt that he had had psychiatric problems likely his whole 
life, and the examiner opined that his problems started 
before service and then got worse thereafter.  The veteran 
stated that he left military service because he felt that he 
could not handle the stress.  After mental status 
examination, the diagnoses included a generalized anxiety 
disorder.  The examiner opined that the veteran's psychiatric 
symptoms had been going on for a long time since his 
childhood, and that they may have worsened with his military 
service, as he was not able to handle the stress.

In a November 2002 addendum to the abovementioned July VA 
examination report, the same physician stated that the 
veteran's service medical records showed an assessment of 
chronic history of excessive worry at the time of service 
discharge.  The examiner reiterated that a review of the 
veteran's medical records showed that he had had problems 
with chronic worry during his whole life; that the veteran 
felt that his psychiatric problems started before service and 
probably worsened thereafter; and that the veteran related 
symptoms of feeling nervous and shaky for as long as he could 
remember.  The examiner opined that the veteran's currently 
diagnosed generalized anxiety disorder was most likely 
related to his chronic history of excessive worry.  However, 
the examiner also noted that the veteran's problems had been 
ongoing for several years even prior to service; hence, he 
opined that they did not have their onset in service.  
However, the examiner reiterated that the veteran's long-
standing psychiatric problems may, to a certain degree, have 
been exacerbated by his time in military service, noting that 
this was often stressful for people, but that military 
service was not the cause of the veteran's problems.

During the  August 2004 Board hearing, the veteran testified 
regarding his anxiety, mood swings, vomiting, and mental 
breakdown that caused him to seek treatment for stress 
management during military service.  He stated that a private 
physician had prescribed antidepressant medication for a 
manic-depressive disorder, characterized by stress and 
suicidal ideation, about a year or two after separation from 
service.  

Considering the record (to particularly include the symptoms 
noted in service and the 2002 VA physician's opinion) in 
light of the above-noted legal authority, and  affording the 
veteran the benefit of the doubt, the Board finds that the 
criteria for service connection for generalized anxiety 
disorder, on the basis of aggravation, are met.

As noted above, in that opinion, the examiner essentially 
linked the veteran's currently diagnosed generalized anxiety 
disorder to his in-service chronic history of excessive 
worry, and concluded that the long-standing, pre-existing 
psychiatric problems may have been exacerbated by his time in 
military service.  The Board construes this opinion as 
suggesting that it is as least as likely as not that the 
veteran's psychiatric problems were aggravated during, or as 
a result of, the veteran's active military service, and finds 
that such opinion provides a reasonable basis for a grant of 
service connection, on the basis of aggravation, in this 
case.  As indicated above, the examiner rendered his opinion 
on the basis of both examination of the veteran and 
consideration of his documented medical history (to includes 
records reflecting in-service complaints) and the veteran's 
credible assertions.  Significantly, there is no contrary 
medical opinion as to the etiology of the veteran's currently 
diagnosed generalized anxiety disorder.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for generalized anxiety 
disorder are met.


ORDER

Service connection for generalized anxiety disorder, on the 
basis of aggravation, is granted.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


